Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 1 of 14

OR IGINAL Document 64 Filed 05/25/10 Page1of14 PagelD #: 166

FLORENCE T. NAKAKUNI #2286
United States Attorney

District of Hawaii *

LESLIE E. OSBORNE, JR. #3740 FILED IN THE

Chief, Criminal Division UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

LOUIS A. BRACCO

Assistant U.S. Attorney MAY 25 2010 cs

Room 6100, PJKK Federal Building at ‘clock and mi Mt”

300 Ala Moana Blvd., Box 50183 UE BEITIA, CLERK

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808} 541-2958
E-mail: lou.bracco@usdoj.qov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, CR. NO. 09-00470-01 JMS

Plaintiff, MEMORANDUM OF PLEA AGREEMENT
vs.

AIULUTUANAITAISI AH-KEY, (01)

a/k/a "Ulu", ‘DATE: May 25, 2010
TIME: 11:00 a.m.
Defendant. JUDGE: J. Michael Seabright

ee ee ee ee ee es ee es

 

MEMORANDUM OF PLEA AGREEMENT
Pursuant to Rule 11 of the Federal Rules of Criminal
Procedure, the UNITED STATES OF AMERICA, by its attorney, the
United States Attorney for the District of Hawaii, and the
Defendant AIULUTUANAITAISI AH-KEY (‘“Ah-Key”), and his attorney
Todd Eddins, Esq., have agreed to enter into this plea agreement

as stated below:
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 2 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 2o0f14 PagelD #: 167

A. THE INDICTMENT

1. Defendant acknowledges that he has been charged in
the above-captioned Indictment in the District of Hawaii with
Conspiracy to unlawfully distribute and possess with intent to
distribute 50 grams or more of methamphetamine in violation of 21
U.S.C. §§ 846, 841(a) (1) and (b) (1) (A) (Count 1); unlawful
distribution of 50 grams or more of methamphetamine in violation
of 21 U.S.C. § 841(a) (1) and (b) (1) (A) (Count 3), and, unlawful
distribution of 5 grams or more of methamphetamine in violation
of 21 U.S.C. § 841(a) (1) and (Ib) (1) (B) (Count 2).

2. Defendant has read the charges against him
contained in the Indictment, and these charges have been fully
explained to him by his attorney.

3. Defendant fully understands the nature and
elements of the crimes with which he has been charged.

4. Defendant agrees to enter a voluntary plea of
guilty to conspiracy to distribute and possess with intent to
distribute 50 grams or more of methamphetamine as charged in
Count 1 of the Indictment.

5. Defendant agrees that this Memorandum of Plea
Agreement shall be filed and become part of the record in this
case.

6. Defendant enters this plea because he is in fact

guilty of willfully conspiring with other persons to distribute
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 3 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page3o0f14 PagelD #: 168

and to possess with intent to distribute 50 grams or more of
methamphetamine as charged in Count 1 of the Indictment.
Defendant agrees that his guilty plea is voluntary and not the
result of force or threats.
B. PENALTIES
7. Defendant understands that the penalties for the
offense to which he is pleading guilty include:

a. As to Count 1: Defendant acknowledges that,
prior to committing the offense charged in Count 1 of the
Indictment, defendant was convicted of the felony drug offense
identified in the Special Information as to Prior Drug
Conviction, filed pursuant to 21 U.S.C. § 851 on January 7, 2010.
Accordingly, defendant now faces enhanced sentencing as to Count
1, as follows: A term of up to life imprisonment with a
mandatory minimum term of incarceration of 20 years; a fine of up
to $8,000,000; plus a supervised release term of at least 10
years and up to life.

b. At the discretion of the court, Defendant may
also be denied any or all federal benefits, as that term is
defined in 21 U.S.C. § 862, (a) for up to five years if this is
Defendant's first conviction of a federal or state offense
consisting of the distribution of controlled substances, or
(ob) for up to ten years if this is Defendant's second conviction

of a federal or state offense consisting of the distribution of
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 4 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 4of14 PagelD #: 169

controlled substances. If this is Defendant's third or more
conviction of a federal or state offense consisting of the
distribution of controlled substances, the Defendant is
permanently ineligible for all federal benefits, as that term is
defined in 21 U.S.C. § 862(d).

Cc. In addition, the Court must impose a $100
special assessment as to each offense to which Defendant is
pleading guilty. Defendant agrees to pay $100 for each count to
which he is pleading guilty to the District Court Clerk’s Office,
to be credited to said special assessments, before the
commencement of any portion of sentencing. Defendant
acknowledges that failure to make such full advance payment ina
form and manner acceptable to the prosecution will allow, though
not require, the prosecution to withdraw from this agreement at
its option.

C. FACTUAL BASIS
8. Defendant admits the following facts and agrees
that they are not a detailed recitation, but merely an outline of
what happened in relation to the charges to which Defendant is
pleading guilty:

(a) As to the drug conspiracy offense charged in
Count 1 of the Indictment: From before September 2007 and
continuing until at least November 24, 2007, in the District of

Hawaii, Defendant conspired with co-defendants Cristie Kishimoto
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 5 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page5of14 PagelD #: 170

and Sosiua Moala (a/k/a "Folia") to obtain methamphetamine for
distribution, and to distribute methamphetamine, in Honolulu.
Defendant acknowledges that pursuant to this conspiracy, on
September 14, 2007, Defendant willfully arranged with
co-defendant Cristie Kishimoto to obtain a quantity of
methamphetamine of 50 grams or more from co-defendant Sosiua
Moala, so that this quantity of methamphetamine could be provided
to another person, who unbeknownst to Defendant, was then
cooperating with law enforcement. Defendant acknowledges that a
quantity of 81 grams of (actual) methamphetamine was provided to
the cooperating individual on September 14, 2007, and, that this
methamphetamine distribution occurred on the Island of Oahu.

D. SENTENCING GUIDELINES

 

9. The parties agree that the charge to which the
Defendant is pleading guilty adequately reflects the seriousness
of the actual offense behavior and that accepting this Agreement
will not undermine the statutory purposes of sentencing.

10. The parties agree that notwithstanding the
parties' agreement herein, or any stipulation(s) that may be
entered into by the parties, the Court is not bound by any such
stipulation, but may, with the aid of the pre-sentence report,
determine the facts relevant to sentencing.

11. Defendant understands that the Court in imposing

sentence will consider the provisions of the Sentencing
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 6 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page6o0f14 PagelD#:171

Guidelines. The Defendant further agrees that there is no
promise or guarantee of the applicability or nonapplicability of
any Guideline or any portion thereof, notwithstanding any
representations or predictions from any source.

12. Defendant understands that this Agreement will not
be accepted or rejected by the Court until there has been an
opportunity by the Court to consider a presentence report, unless
the Court decides that a presentence report is unnecessary.
Defendant understands that the Court will not accept an agreement
unless the Court determines that the remaining charges adequately
reflect the seriousness of the actual offense behavior and
accepting the agreement will not undermine the statutory purposes
of sentencing.

E. WAIVER OF TRIAL RIGHT(S)

13. Defendant understands that by pleading guilty he
surrenders certain rights, including the following:

a. If Defendant persisted in a plea of not
guilty to the charges against him he would have the right toa
public and speedy trial. The trial could be either a jury trial
or a trial by a judge sitting without a jury. The Defendant has
a right to a jury trial. However, in order that the trial be
conducted by the judge sitting without a jury, the Defendant, the
prosecution and the judge all must agree that the trial be

conducted by the judge without a jury.
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 7 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 7of14 PagelD #: 172

b. If the trial is a jury trial, the jury would
be composed of twelve laypersons selected at random. Defendant
and his attorney would have a say in who the jurors would be by
removing prospective jurors for cause where actual bias or other
disqualification is shown, or without cause by exercising
peremptory challenges. The jury would have to agree unanimously
before it could return a verdict of either guilty or not guilty
as to any Count. The jury would be instructed that the Defendant
is presumed innocent as to each Count, and that it could not
convict him unless, after hearing all the evidence, it was
persuaded of Defendant’s guilt beyond a reasonable doubt as to
that Count.

c. If the trial is held by a judge without a
jury, the judge would find the facts and determine, after hearing
all the evidence, whether or not he or she was persuaded of the
Defendant's guilt beyond a reasonable doubt.

da. At a trial, whether by a jury or a judge, the
prosecution would be required to present its witnesses and other
evidence against the Defendant. Defendant would be able to
confront those prosecution witnesses and his attorney would be
able to cross-examine them. In turn, Defendant could present
witnesses and other evidence on his own behalf. If the witnesses
for the Defendant would not appear voluntarily, Defendant could

require their attendance through the subpoena power of the Court.
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 8 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 8of14 PagelD #: 173

e. At a trial, the Defendant would have a
privilege against self-incrimination so that he could decline to
testify, and no inference of guilt could be drawn from his
refusal to testify.

14. Defendant understands that by pleading guilty, he
is waiving all of the rights set forth in the preceding
paragraph. Defendant's attorney has explained those rights to
Defendant, and the consequences of the waiver of those rights.

15. Should the Court refuse to accept this Agreement,
it is null and void and neither party shall be bound thereto.
The parties understand that the Court's rejection of any
stipulation between the parties does not constitute a refusal to
accept this Agreement, since the Court is expressly not bound by
stipulations between the parties.

16. Defendant understands that the United States
Attorney will apprise the Court and the United States Probation
Office of the nature, scope and extent of Defendant's conduct
regarding the charges against him, related matters, and any
matters in aggravation or mitigation relevant to the issues
involved in sentencing.

F. STIPULATIONS

17. The parties have made the following stipulation (s)

for the purpose of sentencing Defendant in connection with this

matter. Defendant understands that notwithstanding the
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 9 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page9of14 PagelD#: 174

stipulation(s) below, and still within this agreement, the United
States Attorney reserves the right to call and examine witnesses
as to any issue(s) underlying a stipulation(s), or, should the
court request that evidence be presented as to any issue. Based
upon information presently known to the prosecution as of the
date of the execution of this Agreement:
(a) The United States Attorney agrees that
Defendant's agreement herein to enter a guilty plea constitutes
notice of intent to plead guilty in a timely manner, so as to
permit the Government to avoid preparing for trial as to
Defendant. Accordingly, the United States Attorney agrees to
move for a one-level reduction in sentencing offense level
pursuant to Guideline § 3E1.1(b) (2), if Defendant is otherwise
eligible.
G. LIMITED APPEAL WAIVER

18. The Defendant is aware that he has the right to
appeal the sentence imposed under Title 18, United States Code,
Section 3742(a). Defendant knowingly waives the right to appeal,
except as indicated in subparagraph "b" below, any sentence
within the maximum provided in the statute(s) of conviction or
the manner in which that sentence was determined on any of the
grounds set forth in Section 3742, or on any ground whatever, in
exchange for the concessions made by the prosecution in this plea

agreement.
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 10 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 10o0f14 PagelD #:175

a. The Defendant also waives his right to
challenge his sentence or the manner in which it was determined
in any collateral attack, including, but not limited to, a motion
brought under Title 28, United States Code, Section 2255, except
that defendant may make such a challenge (1) as indicated in
subparagraph "b" below, or (2) based on a claim of ineffective
assistance of counsel.

b. If the Court imposes a sentence greater than
specified in the guideline range determined by the Court to be
applicable to the Defendant, the Defendant retains the right to
appeal the portion of his sentence greater than specified in that
guideline range and the manner in which that portion was
determined under Section 3742, and to challenge that portion of
his sentence in a collateral attack.

Cc. The prosecution retains its right to appeal
the sentence and the manner in which it was determined on any of
the grounds stated in Title 18, United States Code,

Section 3742(b).
H. COOPERATION AGREEMENT
19. Defendant agrees that he will fully cooperate with

the United. States.

10
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 11 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page11lof14 PagelD #: 176

a. Defendant agrees to testify truthfully at any
and all trials, hearings, or any other proceedings at which the
prosecution requests him to testify, including, but not limited
to, any grand jury proceedings, trial proceedings involving
co-conspirators and others indicted later in the investigation,
and related civil proceedings.

b. Defendant agrees to be available to speak
with law enforcement officials and to representatives of the
United States Attorney's Office at any time and to give truthful
and complete answers at such meetings, but he understands he may
have his attorney present at those conversations, if he so
desires.

Cc. Defendant agrees he will not assert any
privilege to refuse to testify at any grand jury, trial, or other
proceeding involving or related to the crimes alleged in this
Indictment or in any subsequent charges related to this
investigation, at which the United States Attorney requests him
to so testify.

d. Pursuant to § 1B1.8(a) of the Sentencing
Guidelines, the prosecution agrees that self-incriminating
information provided pursuant to this Agreement to cooperate will
not be used in determining the applicable guideline range, except
as may be provided in this Agreement and under § 1B1.8(b) of the

Sentencing Guidelines.

11
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 12 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 120f14 PagelD #: 177

20. If Defendant does not breach any of the terms of
this Agreement but the Court nonetheless refuses to accept the
Agreement after Defendant has made statements to law enforcement
authorities or representatives of the United States Attorney's
Office pursuant to this Agreement, the United States Attorney
agrees not to use said statements, directly or indirectly, or the
fruits thereof, in its case in chief in the trial of Defendant in
this matter. Defendant understands that this shall not bar the
use of such information and/or evidence derived from said
statements, or prohibit the use of said statements, by the
prosecution in cross-examination of Defendant or in presenting
rebuttal evidence against Defendant in the present case.

Finally, Defendant understands that, should the Defendant breach
the plea agreement, the use of such information/evidence is not
barred under any circumstances.

21. Pursuant to Guideline Section 5K1.1 and
Rule 35(b), Federal Rules of Criminal Procedure, the prosecution
may move the Court to depart from the Guidelines on the ground
that the Defendant has provided substantial assistance to
authorities in the investigation or prosecution of another person
who has committed an offense. Pursuant to Title 18, United
States Code, Section 3553(e), the prosecution may also move the
Court to impose a sentence below the level established by statute

as a minimum sentence on the ground that Defendant has provided

12
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 13 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 130f14 PagelD #: 178

substantial assistance in the investigation or prosecution of
another person who has committed an offense. Defendant
understands that:
a. The decision as to whether to make such a
request or motion is entirely up to the United States Attorney.
b. This Agreement does not require the United
States Attorney to make such a request or motion.
Cc. This Agreement confers neither any right upon
the Defendant to have the United States Attorney make such a
request or motion, nor any remedy to Defendant in the event the
United States Attorney fails to make such a request or motion.
d. Even in the event that the United States
Attorney makes such a request or motion, the Court may refuse to
depart from the Guidelines.
//
//
//
//
//
//
//
//
//
//

13
Case 3:21-cr-00014-JAJ Document 1-2 Filed 02/03/21 Page 14 of 14
Case 1:09-cr-00470-JMS Document 64 Filed 05/25/10 Page 14o0f14 PagelD #:179

I. STATEMENT AS TO COMPLETENESS

22. Defendant and his attorney acknowledge that no
threats, promises, or representations have been made, nor
agreement reached, other than those set forth in this Agreement,
to induce Defendant to plead guilty.

DATED: Man VS ,22t(2, at Honolulu, Hawaii.
AGREED:
FLORENCE T. NAKAKUNI

United St s Attorney
Distri H Li

       
  
   

AIULUTUANAITATSI AH-KEY

 

  
 
  

E. OSBORNE, JR.

 

 

Chief,\Criminal Sectio Defendant

i 4Z5
LOUIS A. BRACCO TODD \EDDINS, ESQ.
Assistant U.S. Attorney Attorney for Defendant

United States v. Aiulutuanaitaisi Ah-Key
Cr. No. 09-00470 JMS;
"MEMORANDUM OF PLEA AGREEMENT"

14
